
	
		II
		111th CONGRESS
		1st Session
		S. 293
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a 5-year carryback of certain net
		  operating losses and to suspend the 90 percent alternative minimum tax limit on
		  certain net operating losses.
	
	
		1.Carryback of certain net
			 operating losses allowed for 5 years; temporary suspension of 90 percent AMT
			 limit
			(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(H)5-year
				carryback of certain losses
						(i)Taxable years
				ending during 2001 and 2002In the case of a net operating loss
				for any taxable year ending during 2001 or 2002, subparagraph (A)(i) shall be
				applied by substituting 5 for 2 and subparagraph
				(F) shall not apply.
						(ii)Taxable years
				beginning or ending during 2007, 2008, and 2009In the case of a
				net operating loss for any taxable year beginning or ending during 2007, 2008,
				or 2009—
							(I)subparagraph
				(A)(i) shall be applied by substituting 5 for
				2,
							(II)subparagraph
				(E)(ii) shall be applied by substituting 4 for 2,
				and
							(III)subparagraph
				(F) shall not
				apply.
							.
			(b)Temporary
			 suspension of 90 percent limit on certain NOL carrybacks and
			 carryovers
				(1)In
			 generalSection 56(d) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
					
						(3)Additional
				adjustmentsFor purposes of paragraph (1)(A), the amount
				described in clause (I) of paragraph (1)(A)(ii) shall be increased by the
				amount of the net operating loss deduction allowable for the taxable year under
				section 172 attributable to the sum of—
							(A)carrybacks of net
				operating losses from taxable years beginning or ending during 2007, 2008, and
				2009, and
							(B)carryovers of net
				operating losses to taxable years beginning or ending during 2007, 2008, or
				2009.
							.
				(2)Conforming
			 amendmentSubclause (I) of section 56(d)(1)(A)(i) of such Code is
			 amended by inserting amount of such before deduction
			 described in clause (ii)(I).
				(c)Anti-abuse
			 rulesThe Secretary of the Treasury or the Secretary's designee
			 shall prescribe such rules as are necessary to prevent the abuse of the
			 purposes of the amendments made by this section, including anti-stuffing rules,
			 anti-churning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
			(d)Effective
			 dates
				(1)Subsection
			 (a)
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by subsection (a) shall apply to net operating losses arising in taxable
			 years beginning or ending in 2007, 2008, or 2009.
					(B)ElectionIn
			 the case of a net operating loss for a taxable year beginning or ending during
			 2007 or 2008—
						(i)any
			 election made under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before November 1, 2009, and
						(ii)any election
			 made under section 172(j) of such Code shall (notwithstanding such section) be
			 treated as timely made if made before November 1, 2009.
						(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to taxable years ending after December 31,
			 2006.
				
